UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6149


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JAMES NIBLOCK,

                 Defendant – Appellant.



                             No. 10-6606


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JAMES NIBLOCK,

                 Defendant – Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, Gerald
Bruce Lee, District Judges.       (1:02-cr-00568-GBL-1; 1:09-cv-
00357-GBL)


Submitted:   June 1, 2010                  Decided:   June 10, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


James R.    Niblock, Appellant Pro Se.     Dana   James Boente,
Assistant   United States Attorney, Alexandria,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               James R. Niblock seeks to appeal the district court’s

orders denying        relief      on   his      28    U.S.C.A.     § 2255      (West     Supp.

2009) motion.         The orders are not appealable unless a circuit

justice    or    judge     issues      a   certificate       of    appealability.             28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not    issue    absent      “a   substantial          showing     of   the     denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see      Miller-El       v.   Cockrell,       537    U.S.    322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Niblock has not made the requisite showing.

Accordingly, we deny Niblock’s motion to remand the case, deny a

certificate      of     appealability           and    dismiss     the       appeals.         We

dispense       with     oral     argument        because     the       facts     and    legal




                                                3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                4